     Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.5 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                         ______

RONALD PAUL DOWNS,

                       Petitioner,                       Case No. 1:20-cv-983

v.                                                       Honorable Janet T. Neff

CONNIE HORTON,

                       Respondent.
____________________________/

                                              OPINION

               This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

Promptly after the filing of a petition for habeas corpus, the Court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see 28 U.S.C. § 2243. If so, the petition must be summarily

dismissed. Rule 4; see Allen v. Perini, 424 F.2d 134, 141 (6th Cir. 1970) (district court has the

duty to “screen out” petitions that lack merit on their face). A dismissal under Rule 4 includes

those petitions which raise legally frivolous claims, as well as those containing factual allegations

that are palpably incredible or false. Carson v. Burke, 178 F.3d 434, 436-37 (6th Cir. 1999). After

undertaking the review required by Rule 4, the Court will dismiss the petition without prejudice

for failure to exhaust available state-court remedies.
     Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.6 Page 2 of 7




                                                     Discussion

I.       Factual allegations

                  Petitioner Ronald Paul Downs is incarcerated with the Michigan Department of

Corrections at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County,

Michigan. On November 8, 2017, Petitioner pleaded guilty in the Barry County Circuit Court to

operating a motor vehicle while intoxicated, third offense, in violation of Mich. Comp. Laws

§ 257.625. On January 3, 2018, the court sentenced Petitioner as a fourth habitual offender, Mich.

Comp. Laws § 769.12, to a term of imprisonment of 8 to 25 years.

                  On August 11, 2020, Petitioner timely filed his habeas corpus petition raising one

ground for relief:

         I.       Mr. Downs is entitled to resentencing because the minimum term was
                  unreasonable. The minimum sentence is a violation of Mr. Down’s right to
                  a proportionate and individualized sentence. The sentence is incorrect and
                  based on inaccurate information.

(Pet., ECF No.1, PageID.5.) Petitioner attaches to the petition correspondence to Judge Stephanie

Dawkins Davis, of the United States District Court for the Eastern District of Michigan,1 wherein

Petitioner offers new issues:

         II.      The assistant prosecutor did not live up to his end of the plea deal.

         III.     My attorney told me I could not be sentenced to more than a 46 month
                  sentence on the minimum end. If I had known my sentence exposure was
                  8 to 25 years, I never would have taken the deal.

(Correspondence, ECF No. 1, PageID.35-37.)




1
 Petitioner initially filed his petition in the Eastern District of Michigan. That court transferred the petition to this
Court by order entered October 14, 2020. (ECF No. 3.)
                                                           2
      Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.7 Page 3 of 7




II.      Exhaustion of State Court Remedies

                Before the Court may grant habeas relief to a state prisoner, the prisoner must

exhaust remedies available in the state courts. 28 U.S.C. § 2254(b)(1); O’Sullivan v. Boerckel,

526 U.S. 838, 842 (1999). Exhaustion requires a petitioner to “fairly present” federal claims so

that state courts have a “fair opportunity” to apply controlling legal principles to the facts bearing

upon a petitioner’s constitutional claim. Id. at 844, 848; see also Picard v. Connor, 404 U.S. 270,

275-77 (1971); Duncan v. Henry, 513 U.S. 364, 365 (1995); Anderson v. Harless, 459 U.S. 4, 6

(1982). To fulfill the exhaustion requirement, a petitioner must have fairly presented his federal

claims to all levels of the state appellate system, including the state’s highest court. O’Sullivan,

526 U.S. at 845; Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009); Hafley v. Sowders, 902 F.2d

480, 483 (6th Cir. 1990). The district court can and must raise the exhaustion issue sua sponte

when it clearly appears that habeas claims have not been presented to the state courts. See Prather

v. Rees, 822 F.2d 1418, 1422 (6th Cir. 1987); Allen, 424 F.2d at 138-39.

                Petitioner bears the burden of showing exhaustion. See Rust v. Zent, 17 F.3d 155,

160 (6th Cir. 1994). Petitioner alleges that he exhausted his first habeas ground. (Pet., ECF No.

1, PageID.5.) Because Petitioner does not include his second and third habeas grounds in the form

petition, however, he makes no representation as to whether those claims are exhausted.

Moreover, his description of the issues he raised on appeal does not include the new issues. (Pet.,

ECF No. 1, PageID.2-3.) The Court concludes, therefore, that Petitioner did not raise his new

issues in the state courts.

                An applicant has not exhausted available state remedies if he has the right under

state law to raise, by any available procedure, the question presented. 28 U.S.C. § 2254(c).

                                                  3
   Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.8 Page 4 of 7




Petitioner has at least one available procedure by which to raise the issues he has presented in this

application. He may file a motion for relief from judgment under Mich. Ct. R. 6.500 et seq. Under

Michigan law, one such motion may be filed after August 1, 1995. Mich. Ct. R. 6.502(G)(1).

Petitioner has not yet filed his one allotted motion. Therefore, the Court concludes that he has at

least one available state remedy.

               To properly exhaust his claim, Petitioner must file a motion for relief from

judgment in the Barry County Circuit Court. If his motion is denied by the circuit court, Petitioner

must appeal that decision to the Michigan Court of Appeals and the Michigan Supreme Court.

O’Sullivan, 526 U.S. at 845; Hafley, 902 F.2d at 483 (“‘[P]etitioner cannot be deemed to have

exhausted his state court remedies as required by 28 U.S.C. § 2254(b) and (c) as to any issue,

unless he has presented that issue both to the Michigan Court of Appeals and to the Michigan

Supreme Court.’”) (citation omitted).

               Because Petitioner has some claims that are exhausted and some that are not, his

petition is “mixed.” Under Rose v. Lundy, 455 U.S. 509, 522 (1982), district courts are directed

to dismiss mixed petitions without prejudice in order to allow petitioners to return to state court to

exhaust remedies. However, since the habeas statute was amended to impose a one-year statute

of limitations on habeas claims, see 28 U.S.C. § 2244(d)(1), dismissal without prejudice often

effectively precludes future federal habeas review. This is particularly true after the Supreme

Court ruled in Duncan v. Walker, 533 U.S. 167, 181-82 (2001), that the limitations period is not

tolled during the pendency of a federal habeas petition. As a result, the Sixth Circuit adopted a

stay-and-abeyance procedure to be applied to mixed petitions. See Palmer v. Carlton, 276 F.3d

777, 781 (6th Cir. 2002). In Palmer, the Sixth Circuit held that when the dismissal of a mixed

petition could jeopardize the timeliness of a subsequent petition, the district court should dismiss



                                                  4
   Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.9 Page 5 of 7




only the unexhausted claims and stay further proceedings on the remaining portion until the

petitioner has exhausted his claims in the state court. Id.; see also Rhines v. Weber, 544 U.S. 269,

277 (2007) (approving stay-and-abeyance procedure); Griffin v. Rogers, 308 F.3d 647, 652 n.1

(6th Cir. 2002).

                Petitioner’s application is subject to the one-year statute of limitations provided in

28 U.S.C. § 2244(d)(1). Under that provision, the one-year limitations period runs from “the date

on which the judgment became final by the conclusion of direct review or the expiration of the

time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). Petitioner appealed his conviction to

the Michigan Court of Appeals and the Michigan Supreme Court. The Michigan Supreme Court

denied his application on November 26, 2019. Petitioner did not petition for certiorari to the

United States Supreme Court, though the ninety-day period in which he could have sought review

in the United States Supreme Court is counted under § 2244(d)(1)(A). See Bronaugh v. Ohio, 235

F.3d 280, 283 (6th Cir. 2000).          The ninety-day period expired on February 24, 2020.

Accordingly, absent tolling, Petitioner would have one year, until February 24, 2021, in which to

file his habeas petition. Petitioner filed the instant petition on August 11, 2020, with several

months remaining before expiration of the limitations period.

                The running of the statute of limitations is tolled while “a properly filed application

for State post-conviction or other collateral review with respect to the pertinent judgment or claim

is pending.” 28 U.S.C. § 2244(d)(2). The statute of limitations is tolled from the filing of an

application for state post-conviction or other collateral relief until a decision is issued by the state

supreme court. Lawrence v. Florida, 549 U.S. 327 (2007). The statute is not tolled during the

time that a Petitioner petitions for writ of certiorari in the United States Supreme Court. Id. at 332.

Thus, so long as Petitioner’s request for collateral review is pending, the time will not count against



                                                   5
     Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.10 Page 6 of 7




him. But, until he files his motion and after the Michigan Supreme Court rules on his application

for leave to appeal to that court, the statute of limitations will run. The Palmer Court has indicated

that thirty days is a reasonable amount of time for a petitioner to file a motion for post-conviction

relief in state court, and another thirty days is a reasonable amount of time for a petitioner to return

to federal court after he has exhausted his state-court remedies. Palmer, 276 F.3d at 781. See also

Griffin, 308 F.3d at 653 (holding that sixty days amounts to a mandatory period of equitable tolling

under Palmer).

                 Petitioner has more than sixty days remaining in his limitations period. Assuming

that Petitioner diligently pursues his state-court remedies and promptly returns to this Court after

the Michigan Supreme Court issues its decision, he is not in danger of running afoul of the statute

of limitations. Therefore, a stay of these proceedings is not warranted and the Court will dismiss

the petition for failure to exhaust available state-court remedies. Should Petitioner decide not to

pursue his unexhausted claims in the state courts, he may file a new petition raising only exhausted

claims at any time before the expiration of the limitations period.

I.      Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must also determine whether a certificate

of appealability should be granted. A certificate should issue if Petitioner has demonstrated a

“substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

warranted. Id.

                 I have concluded that Petitioner’s application is properly denied for lack of

exhaustion. Under Slack v. McDaniel, 529 U.S. 473, 484 (2000), when a habeas petition is denied
                                                   6
   Case 1:20-cv-00983-JTN-RSK ECF No. 7 filed 10/21/20 PageID.11 Page 7 of 7




on procedural grounds, a certificate of appealability may issue only “when the prisoner shows, at

least, [1] that jurists of reason would find it debatable whether the petition states a valid claim of

the denial of a constitutional right and [2] that jurists of reason would find it debatable whether the

district court was correct in its procedural ruling.” Both showings must be made to warrant the

grant of a certificate. Id.

                I find that reasonable jurists could not find it debatable whether Petitioner’s

application should be dismissed for lack of exhaustion. Therefore, a certificate of appealability

will be denied. Moreover, although Petitioner has failed to demonstrate that he has exhausted his

claims and is not entitled to a certificate of appealability, the Court does not conclude that any

issue Petitioner might raise on appeal would be frivolous. Coppedge v. United States, 369 U.S.

438, 445 (1962).

                                             Conclusion

                The Court will enter an order and judgment dismissing the petition for failure to

exhaust state-court remedies and denying a certificate of appealability.



Dated:   October 21, 2020                             /s/ Janet T. Neff
                                                       Janet T. Neff
                                                       United States District Judge




                                                  7
